Case 1:18-cV-OO4O7-NG-RL|\/| Document 36 Filed 11/20/18 Page 1 of 1 Page|D #: 1028

 

THORPE ° NORTH P 801.566.6633 81805700 E,sTE 350 1755N\A1N sT,sTE 900
o W EST E R N o F 801.566.0750 sANDY, UT 84070 sALT LAKE clTY, ur 34111

November 20, 2018

Honorable Nina Gershon
United States District Court
Eastern District of NeW York
225 Cadrnan Plaza East
Brooklyn, NY l 1201

Re: Alcon Laboratories, Inc. v. Lens.com, Inc., Case No. l:l8-cv-OO407-NG-RLM

Dear Judge Gershon,

l Write With respect to the hearing scheduled on December lO, 2018. This hearing relates
to the Motion to Dismiss for Lack of Jurisdiction or to Transfer Venue (Dkt. No. 26). l Will be
traveling abroad on that date. Counsel for Alcon has graciously consented to an adj ournment.
Both parties are available for a hearing any time after January 8, 2019. We respectfully request
that the Court reschedule the hearing at a time convenient to the Court after January 8“‘.

Regards,

THORPE NORTH & WESTERN, LLP

/%£ H@%///c »/"

Mark Bettilyon
BE/ai

CC:
Sarah L. Prutzrnan
Jennifer L. Taylor
Joyce Liou
Jamie A. Levitt
Catherine M. Maness
Peter M. De Jonge
William J. Natbony

tnw.com

